Case 5:16-cv-10444-JEL-MKM ECF No. 1716, PageID.62476 Filed 04/28/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ________________________________


 IN RE FLINT WATER CASES                                       NO. 5:16-CV-10444-JEL-MKM
                                                               HON. JUDITH E. LEVY
                                                               MAG. MONA K. MAJZOUB

 _______________________________

        CO-LIAISON COUNSEL’S MOTION FOR AN ORDER TO SHOW CAUSE
               REGARDING ATTORNEY MARK CUKER’S RECEIPT
                   AND USE OF PROTECTED INFORMATION

        Co-Liaison Counsel respectfully moves this Court for an Order to Show Cause, requiring

 attorney Mark Cuker to identify how, from whom, and when he came into possession of the

 transcript of Dr. Aaron Specht’s deposition, as well as why he should not be sanctioned by the

 Court for his use of said materials. In support of the request, Co-Liaison Counsel states as follows:

        On October 20, 2020, Co-Liaison Counsel moved for a protective order seeking, inter alia,

 to limit the dissemination of the transcript of Dr. Aaron Specht’s deposition to counsel of record

 for parties named in Gaddy and Meeks. (ECF No. 1281.) As Co-Liaison Counsel pointed out, Dr.

 Specht’s deposition involved highly confidential personal medical information of children.

 Following a hearing and full consideration of the issues, the Court granted Co-Liaison Counsel’s

 motion that same day. (ECF No. 1282.)

        On April 24, 2021, attorney Mark Cuker filed a motion to review and respond to hourly

 billing and costs and for discovery of bone scan information. (ECF No. 1710.) In the motion, Mr.

 Cuker refers explicitly to the transcript of Dr. Specht’s deposition, including to exhibits made part

 of the transcript. (Id.) Mr. Cuker is evidently in possession of the materials covered by the Court’s




                                                  1
Case 5:16-cv-10444-JEL-MKM ECF No. 1716, PageID.62477 Filed 04/28/21 Page 2 of 3




 October 20, 2020 protective order. Mr. Cuker is not a party to Gaddy or Meeks, and thus should

 not have possession of the transcript.

        On Tuesday, April 27, 2021, the undersigned counsel sent Mr. Cuker an email requesting

 information as to how he came to possess these materials. See email correspondence, attached

 hereto as Exhibit A, and incorporated by reference as if fully stated herein. As of the filing of this

 pleading, Mr. Cuker has not responded to the email communication in any form.

        In light of these developments and occurrences, Co-Liaison respectfully requests that the

 Court issue an Order to Show Cause requiring Mark Cuker to: (1) Explain how, from whom, and

 when he came into possession of the protected materials; (2) Identify with whom he has shared the

 protected materials; (3) Explain whether he has made copies of the protected materials as well as

 what he has done with said materials since gaining possession of them; and (4) Explain why he

 should not be sanctioned for receiving, possessing, utilizing, and sharing said materials. For the

 Court’s convenience, attached hereto as Exhibit B is a Proposed Order to Show Cause.

        Respectfully submitted, this 28th day of April, 2021.

                                                                LEVY KONIGSBERG, LLP


                                                                /s/ COREY M. STERN
                                                                LEVY KONIGSBERG, LLP
                                                                605 Third Avenue, 33rd Floor
                                                                New York, New York 10158
                                                                (212) 605-6298
                                                                (212) 605-6290 (facsimile)
                                                                cstern@levylaw.com
                                                                www.levylaw.com




                                                   2
Case 5:16-cv-10444-JEL-MKM ECF No. 1716, PageID.62478 Filed 04/28/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 28, 2021, the foregoing was electronically filed with the Clerk
 of the Court using the CM/ECF system which will send notification of such filing upon counsel of
 record.

                                                               LEVY KONIGSBERG, LLP


                                                               /s/ RENNER K WALKER
                                                               LEVY KONIGSBERG, LLP
                                                               605 Third Avenue, 33rd Floor
                                                               New York, New York 10158
                                                               (212) 605-6298
                                                               (212) 605-6290 (facsimile)
                                                               rwalker@levylaw.com
                                                               www.levylaw.com




                                                   3
